Citation Nr: 1517149	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  06-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a hypertension.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for a disability manifested by chronic pain and insomnia.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in August 2008, the Board denied the claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In November 2009, the Court issued an Order and a Memorandum Decision that vacated the Board's August 2008 decision.  In July 2010, and September 2014, the Board remanded the claims for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for hypertension, a heart disability, hyperthyroidism, and a disability manifested by chronic pain and insomnia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was caused by his service, or that was caused or aggravated by a service-connected disability.  






CONCLUSION OF LAW

An acquired psychiatric disorder was not caused by service, nor has it been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has depression that is related to his service-connected hepatitis B.  See September 2010 VA examination report.   

In December 2005, the RO denied the Veteran's claim, characterized as a claim for "depression/confusion."  The Veteran appealed, and in August 2008, the Board denied the claim, which it characterized as a claim for depression.  The Veteran appealed to the Court.  

In November 2009, the Court issued an Order and a Memorandum Decision that vacated the Board's August 2008 decision.  

In July 2010, and September 2014, the Board remanded the claims for additional development.

To avoid prejudice to the Veteran, the Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection is currently in effect for hepatitis B, and acne vulgaris.

The Veteran's discharge (DD Form 214) shows that a military occupation specialty was not listed, and that he had over three years and five months of foreign and/or sea service.  

The Veteran's service treatment records do not show treatment for psychiatric symptoms, or a diagnosis of an acquired psychiatric disorder.  A separation examination report is not of record.  A "report of medical history" created upon separation from service shows that the Veteran denied having a history of frequent trouble sleeping, "depression or excessive worry," or "nervous trouble of any sort."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1997 and 2014.  

Reports from a state Department of Corrections, dated between 1997 and 2014, include some private reports.  This evidence includes notations of depression and insomnia beginning in 1999, with use of medications that included Prozac, and Zoloft.  The Veteran is also shown to have disorders that included L4-5 disc herniation with a history of back surgery (laminectomy), bilateral carpal tunnel problems, and chronic pain, with multiple complaints of low back pain, and wrist pain.

A VA mental disorders examination report, dated in September 2010, shows that the examiner, a psychologist (Dr. N), stated that the Veteran's claims file had been reviewed.  The Veteran was afforded the examination at his place of incarceration, in a state correctional facility.  The report shows the following: the Veteran reported that he had been a boiler technician during service, and that he had a history of about four Article 15s (non-judicial infractions).  He was first diagnosed with acquired psychiatric disorders, e.g., depression and insomnia, in 1999.  His treatment has included 10 to 12 medications, that included mood stabilizers, antidepressants, and anti-psychotic medications, and six counseling sessions.  

The examiner noted a review of his medical records showed a suggestion of manipulation, with a diagnosis of depression with antisocial personality disorder in 2001, and complaints that included hearing voices, nightmares, and anxiety with poor sleep in 2002.  Records suggested a primary diagnosis of depressive disorder NOS (not otherwise specified), and antisocial and narcissistic personality disorders.  As of 2008, the Veteran had been diagnosed with a mood disorder, with antisocial and narcissistic personality disorder features.  There was a significant question about the effects of his multiple medications including opiod pain medication, which may have had some impact on his mood.  In January 2009, a substance-induced mood disorder was noted.  As of July 2009, the records consistently indicated that there was no Axis I diagnosis.  An August 2009 examination showed that a psychologist concluded that there was a reported past history of depression, but that he has been "fine for years."  The last treatment record, dated in February 2010, suggested a history of opiod abuse, however, there was no other indication of this diagnosis in the record and the Veteran denied a history of substance abuse.  

Over a 141/2-year period of incarceration, he had 12 to 14 incident reports of behavioral misconduct, to include allegations of assault on staff, disobeying lawful orders, and refusing a cellie (cellmate).  His first known or reported psychological or psychiatric condition took place no earlier than 1998.  

The Veteran currently complained of symptoms that included hearing voices, anger, and difficulty sleeping.  The examiner concluded that while there was significant evidence suggestive of circumstantial depressive experiences as a result of narcissistic injury and a perception of being falsely accused and wrongly incarcerated, there does not appear to be significant evidence contained within the rather large four volumes of medical files, nor the psychological examinations, nor upon current examination, to fully support the diagnostic criteria for a major depressive disorder or dysthymic disorder.  There does appear to be evidence supportive of depressive disorder NOS, and character pathology.  At the present time, he appeared to be free of significant symptoms suggestive of an Axis I diagnosis.  There was significant evidence necessary to assert the Axis II diagnosis of antisocial personality disorder.  There was some suggestion and assertion of impression management, specifically, what appeared to be maligned reports of psychotic experiences, i.e., voices with none of the other characteristic quality experiences suggestive of schizophrenia or a psychotic disorder.  There was no current Axis I diagnosis; a history of depressive disorder NOS in remission was noted.  The Axis II diagnoses were antisocial personality disorder, and narcissistic personality disorder.  

Dr. N concluded that there is no evidence suggestive that his depressive experiences are in any way, shape, or form a result of his service.  There does not appear to be significant evidence of an Axis I diagnoses during or immediately after service.  

In an addendum, dated in January 2011, Dr. N stated that there does not appear to be clinical evidence suggestive of current impairment related to any mood disorder or other Axis I diagnosis.  There was clinical evidence suggestive of past episodic experiences associated with situationally-defined depressive experiences as a result of life events, incarceration, and personal disappointment.  On examination, there was not definitive evidence suggestive or supportive of a service-connected mental disorder.  The Veteran was not, and did not, appear to be in need of active psychiatric treatment.  He was not taking any medications.  His past interventions appeared to have been linked with circumstantial events and experiences that were not clinically suggestive or supportive of service-connected injuries or deficits.  His examination did not support a conclusion that his episodic clinical experiences were service-connected.  More so, they were common and expected reactions to stressors that have befallen him and are related to his incarceration, providing more evidence against this claim.

A VA examination report covering the liver, gall bladder, and pancreas, dated in September 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  This report is remarkable for the findings that the Veteran's hepatitis B is not active or recurrent, that the Veteran is recovered, and that there are no sequalae.

The Board finds that service connection for an acquired psychiatric disorder is not warranted.  The Veteran's service treatment records have been discussed.  They show that he was not treated for psychiatric symptoms, or  diagnosed with a psychiatric disorder, during service.  Upon separation from service, the Veteran's report of medical history shows that he denied having a history of frequent trouble sleeping, "depression or excessive worry," or "nervous trouble of any sort."  

Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  Following service, in 1999, the Veteran was diagnosed with depression.  This was about 20 years after separation from service.  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion in support of the claim.  The only competent opinions are found in the September 2010 VA examination report, and the associated January 2011 addendum, in which a psychologist concluded that the Veteran did not currently have an Axis I diagnosis, and that his acquired psychiatric disorders demonstrated in the past were unrelated to his service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  These opinions are considered to be highly probative evidence against the claim, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by highly sufficient rationales.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  There is no evidence tending to show, and no competent opinion of record to show, that the Veteran has an acquired psychiatric disorder that was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  Accordingly, the claim must be denied.  

It is important for the Veteran to understand that the medical opinions cited above provide particularly negative evidence against this claim. 

The Board has considered the articles submitted by the Veteran.  However, there is nothing in these articles which provides a reasonable basis to warrant a grant of the claim.  Therefore these articles do not provide a sufficient basis to find that there is a causal relationship between an acquired psychiatric disorder and the Veteran's service, or a service-connected disability.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder is related to the Veteran's service, or due to a service-connected disability.  The Board has determined that an acquired psychiatric disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  An acquired psychiatric disorder is not shown during service, or until well after separation from service, and a competent opinion has been obtained that weighs against the claim. 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, or due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case provides significant evidence against this claim.      

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2005, and November 2014 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as November 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in a letter dated in February 2012, received in June 2014, Noble House Otolaryngology stated that they no longer had any records for the Veteran.  The Veteran has been afforded an examination and the report shows that the examiner's opinions weigh against the claim. 

In September 2014, the Board remanded this claim.  The Board noted that an August 2014 supplemental statement of the case (SSOC) had been returned by the postal service, and directed that another attempt be made to send the SSOC to the Veteran.  In November 2014, this was done; that same month, the Veteran acknowledged receipt of the SSOC.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.

ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

With regard to the issues of entitlement to service connection for a hypertension, a heart disability, hyperthyroidism, and a disability manifested by chronic pain and insomnia, the Board finds that a remand is required.  

With regard to the claims for hypertension, and hyperthyroidism, the Veteran has asserted that he has these disorders as secondary to service-connected disability.  However, he has also raised the issue of entitlement to service connection for both of these disabilities as a result of VA treatment under the provisions of 38 U.S.C.A. § 1151 (West 2014).  See e.g., Veteran's statements, received in April 2009, April 2014.  The 1151 claims for these disabilities are considered to be inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).   

These issues must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the raised 38 U.S.C.A. § 1151 claims.  Therefore, the AOJ must adjudicate the claims for service connection for hypertension, and hyperthyroidism, to include under 38 U.S.C.A. § 1151, in the first instance prior to the Board's adjudication of these claims.  See 38 C.F.R. § 20.903(b) (2014) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 U.S.C.A. § 1151; McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

With regard to the claim for service connection for a heart disability, a VA heart examination report, dated in September 2010, shows that the diagnosis was tachycardia, remote, secondary to untreated hyperthyroidism.  This diagnosis raises the possibility that tachycardia may have been caused or aggravated by hyperthyroidism.  See 38 C.F.R. § 3.310.  As the claim for hyperthyroidism is being remanded, the issue of service connection for a heart disability is considered to be intertwined with it, and adjudication of this claim must be deferred.  Harris; Parker.

Finally, with regard to the claim for chronic pain and insomnia, the Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  The claims file includes medical evidence which shows that the Veteran has been diagnosed with disorders that include insomnia and chronic pain.  See e.g., Department of Corrections reports, dated in 1997, 1999, 2003, 2006.   Under the circumstances, a remand is warranted to afford the Veteran an examination, and in order to obtain etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for heart, hypertension, hyperthyroidism, and chronic pain, or insomnia symptoms after 2010, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

The Veteran himself should submit these claims in order to expedite the claims (if possible). 

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any chronic pain, and insomnia. 

The requested opinions require that the examiner must have notice of the Veteran's service-connected disabilities.  Specifically, the examiner must be notified that service connection is currently in effect for hepatitis B, and acne vulgaris. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed. 

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a chronic pain disorder, and/or insomnia, had its clinical onset during the Veteran's active duty service.

 b) If the examiner determines that the Veteran's chronic pain disorder, and/or insomnia, is not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that a chronic pain disorder, and/or insomnia, was caused by, or aggravated by, either of the Veteran's service-connected disabilities. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

 d) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.

3.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for hypertension, a heart disability, hyperthyroidism, and a disability manifested by chronic pain and insomnia, with the claims for hypertension and hyperthyroidism to include under the provisions of 38 U.S.C.A. § 1151.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


